Title: To George Washington from Captain Donald Campbell, 12 March 1779
From: Campbell, Donald
To: Washington, George


Princeton [N.J.] 12th March 1779
I beg leave to inform your Excellency that on the 23 Ultmo I went to Newyork on Parole and on my Return to this Place on the 8 Instant was met at Bonham Town by Captn Conway of Dutchess County Virginia who informed me that he must search my Trunks and other Bagage & upon looking into it he took away some articles a List of which is inclosed on Pretence that I had brought them from Newyork notwithstanding of my having assured him that the whole of the things were merely for my own Use except a small Bundle which my Servant had in charge from some body at Newyork and of which I did not know the Contents.
your Excellency will be pleased to observe that any Resources a Prisoner has must come from Newyork and tho’ I am not an Inhabitant or Subject of the States I would not wish to act contrary to their Laws in any Respect but I apprehend your Excellency would by no means wish to distress a Person in my Situation, on the contrary I am in hopes your Excellency will be pleased to examine into this affair and if any Representation contrary to this shall be made to your Excellency I am ready to prove that it is equally false as injurious to my Character.
I hope your Excellency upon consideration will order the things to be restored. a full conviction that your Excellency gives no Countenance to any officer under your command proceeding as Captn Conway has done prompts me to inform you of it. I am here upon Parole under the Denomination of a state Prisoner—I have the Honour to be with the greatest Respect your Excellencys most obt & very humle Servt
D. Campbell Captn 74th Regt & Prisoner of War
